DETAILED ACTION
This Office Action is in response to the communication filed on 07/12/2019. 
Claims 1-10 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, and 7 are objected to because of the following informalities: 
"the garbled circuit" as recited in claims 2, and 7 should read "the garbled circuit program." 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
"the second half of the garbled circuit program" as recited in claims 6-8, and 10 lacks antecedent basis. For examination purposes, "the second half of the garbled circuit program" has been interpreted as the garbled circuit program. The remaining dependent claim is also rejected for inheriting the deficiency of the independent claim from which it depends on.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 
Claims 1-4, 6, and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13, 15-16, and 18-19 of copending Application No. 16203830. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11-13, 15-16, and 18-19 of copending Application No. 16203830 contain every elements of claims 1-4, 6, and 8-9 of the instant application and thus anticipate the claims of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application 16510136 
Copending application 16203830
1
11
2, 3, 4  
11-12, 13, 15
6
16
8, 9
18, 19


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, are 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gilad-Bachrach et al. (US 2018/0268283).
Claim 1, Gilad-Bachrach teaches:
A computer-implemented method, comprising:
generating, by a computing device, a garbled circuit program compiled into a first half and a second half; (e.g. figs. 2, 3, [0040], "The host systems 104a, 104b then engage in a cooperative protocol 318…the cooperative protocol 318 is implemented as a garbled circuit protocol using the noisy gradient sum 312 and the noisy perturbation sum 316 as inputs to generate the noisy gradient 320" [0041], "Accordingly, the noisy gradient 320 is communicated to the source systems 102a, 102b" [0054]-[0056], "the host system 104 averages the different gradient values to obtain an average gradient value…adds a noise term to the average gradient value to generate a noisy gradient average…the noisy gradient 
sending, by the computing device, the second half of the garbled circuit program to a client server of a client; (e.g. figs. 2, 3, [0041], "the noisy gradient 320 is communicated to the source systems 102a, 102b" [0055]-[0056], "the noisy gradient average can be calculated via a garbled circuits protocol…The host system…communicates the noisy gradient average to the multiple different source systems 102" [0080], "One or more of the host systems 104a, 104b…communicate the noisy gradient 320 to the source systems 102a, 102b")
receiving, by the computing device, social network data from a social network provider; and (e.g. figs, 2, 3, [0021], "the source systems 102 represent different data sources that can provide data…The source systems 102 include various instances of information systems that collect and aggregate different types of data, such as…social networking information" [0045]-[0046], "a source system 102 calculates the gradient value using backpropagation with a data set 
generating search results, by the computing device utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the client server, based on client data input at the second half of the garbled circuit program; (e.g. figs. 2, 3, 7, [0079], "the host systems 104a, 104b participate in a garbled circuits protocol to compute the noisy average" [0081], "If the termination criterion does not occur…the host systems 104a, 104b receive further gradient values from the source systems 102a, 102b, and the process iterates until a termination criterion occurs" [0082], "If the termination criterion occurs…obtains a predictive model that represents a trained version of an initial data model…the predictive model is communicated to the source 
wherein the client data is private with respect to the social network provider and the social network data is private with respect to the client. (e.g. [0024], "cooperation between the source systems 102 and the host system 104 enables various attributes of the different data sets 108 to be used to generate the predictive models 116, while protecting the raw data from an individual data set 108 from being exposed (e.g., directly or inferred) across the different source systems 102. This enables multiple data sets 108 to be used to generate an individual predictive model 116 thus increasing a robustness and accuracy of the individual predictive model 116, while protecting a data set 108 from one source system 102 from being exposed to a different source system 102")
Claim 2, Gilad-Bachrach teaches:
indexing, by the computing device utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the client server, the social network data based on predetermined context categories, wherein the first half and the second half of the garbled circuit utilize a machine learning model configured to index the social network data based on 
Claim 3, Gilad-Bachrach teaches:
generating an alert, by the computing device utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the client server, wherein the alert is based on the search results; and issuing, by the computing device, the alert to the client server. (e.g. figs. 7, [0082], [0087])
Claim 5, Gilad-Bachrach teaches:
determining, by the computing device utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the client server, a source of content of the social network data. (e.g. figs. 2, 3, 7, [0017], [0072], [0080])
Claim 6, Gilad-Bachrach teaches:
A computer-implemented method, comprising:
receiving, by a client computing device of a client, a first half of a garbled circuit program from a provider server, wherein the second half of the garbled circuit program is located at the provider server; (e.g. figs. 2, 3, 7, [0040], "The host systems 104a, 104b then engage in a cooperative protocol 318…the 
inputting, by the client computing device, client data into the first half of the garbled circuit program, wherein the client data defines search criteria for a search of social network data received at the provider server from a social network provider; and (e.g. figs, 2, 3, 7, [0021], "the source systems 102 represent different data sources that can provide data…The source systems 102 include various instances of information systems that collect and aggregate different types of data, such as medical information ( e.g., patient records, medical statistics, and so forth)…education information…consumer information…government information…social networking information" [0045]-[0046], "a source system 102 calculates the gradient value using backpropagation with a data set 108…source system 102…communicates the gradient value to the 
generating search results, by the client computing device utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the provider server, based on the client data; (e.g. figs. 2, 3, 7, [0079], "the host systems 104a, 104b participate in a garbled circuits protocol to compute the noisy average" [0081], "If the termination criterion does not occur…the host systems 104a, 104b receive further gradient values from the source systems 102a, 102b, and the process iterates until a termination criterion occurs" [0082], "If the termination criterion occurs…obtains a predictive model that represents a trained version of an initial data model…the predictive model is 
wherein the client data is private with respect to the social network provider and the social network data is private with respect to the client. (e.g. [0024], "cooperation between the source systems 102 and the host system 104 enables various attributes of the different data sets 108 to be used to generate the predictive models 116, while protecting the raw data from an individual data set 108 from being exposed (e.g., directly or inferred) across the different source systems 102. This enables multiple data sets 108 to be used to generate an individual predictive model 116 thus increasing a robustness and accuracy of the individual predictive model 116, while protecting a data set 108 from one source system 102 from being exposed to a different source system 102")
Claim 7, Gilad-Bachrach teaches:
indexing, by the client computing device utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the provider server, the social network data based on predetermined context categories, wherein the first half and the second half of the garbled circuit utilizes a machine learning model configured to index the social network data 
Claim 8, Gilad-Bachrach teaches:
generating an alert, by the client computing device utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the provider server, wherein the alert is based on the search results; and issuing, by the client computing device, the alert to the client, wherein the alert is private from the provider server. (e.g. figs. 7, [0082], [0087])
Claim 9, Gilad-Bachrach teaches:
receiving, by the client computing device, client preferences regarding the alert, wherein the issuing of the alert is performed based on the client preferences. (e.g. figs. 2, 4, 7, [0017], [0049], [0082], [0087])
Claim 10, Gilad-Bachrach teaches:
determining, by the computing device utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the provider server, a source of content of the social network data. (e.g. figs. 2, 3, 7, [0017], [0072], [0080])
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gilad-Bachrach et al. (US 2018/0268283) in view of Kolesnikov et al. (US 2012/0076302).
Claim 4, Gilad-Bachrach teaches saving, by the computing device, data associated with the search results in an audit log (e.g. fig. 1, [0082], [0086]) and does not appear to explicitly teach but Kolesnikov teaches: 
an encrypted audit log. (e.g. [0053])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this Office action: 
US 2011/0211692 discloses a server module evaluates a circuit based on concealed inputs provided by respective participant modules, to provide a concealed output. By virtue of this approach, no party to the transaction (including the sever module) discovers any other party's non-concealed inputs. Garbled Boolean circuits are also used to evaluate inputs and providing concealed outputs. 
US 10,691,754 discloses a system for secure databased searching using garbled circuit techniques. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIE C. LIN/Examiner, Art Unit 2436